Citation Nr: 1409639	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  03-02 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased initial evaluation for PTSD, currently evaluated as 30 percent disabling prior to November 17, 2011, and as 70 percent disabling from November 17, 2011.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) originally on appeal from a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied the Veteran's claim of entitlement to service connection for post traumatic stress disorder (PTSD).  

In June 2005, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the Veteran's VA claims folder.  The Veteran was informed that, as that Judge was no longer employed at the Board, he could be provided with an additional hearing should he want one, however, he informed the Board that he did not.

This issue has a long procedural history.  In a November 2005 decision, the Board denied the Veteran's claim of entitlement to service connection for PTSD.  A motion for reconsideration of that decision was subsequently denied.  The Veteran appealed the Board's denial of his service connection claim to the United States Court of Appeals for Veterans Claims (the Court). 

While the matter was pending before the Court, in March 2008, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  In the Joint Motion, the parties indicated that a remand was necessary to verify the information the Veteran submitted as valid combat stressors. 

In a March 2008 Order, the Court vacated the Board's November 2005 decision and remanded the matter for readjudication in light of the March 2008 Joint Motion.

In August 2008, the Board remanded the issue of service connection for PTSD for further development.  Based on that development, the Veteran was granted service connection for PTSD at a 30 percent evaluation, effective January 31, 2003, in a January 2010 rating decision.  In April 2010, the Veteran expressed disagreement with the evaluation assigned for his now service connected PTSD, and a further appeal ensued, with a Statement of the Case issued in August 2010.  In April 2011, the issue of entitlement to an increased initial evaluation in excess of 30 percent was remanded by the Board for further development.  As such, this claim now returns to the Board.

For clarity, the Board points out that, during the long procedural history of this claim, two other claims were also at times in appellate status, specifically, claims for service connection for peripheral neuropathy and for a back disability, and in fact peripheral neuropathy was the subject of a separate prior Joint Motion for Remand in July 2008.  However, it is pointed out that peripheral neuropathy was again denied in an August 2010 Board decision, and a back disability was again denied in an April 2011 Board decision, and these claims are no longer before the Board at this time.  Thus the remaining issue in appellate status is as noted above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets that a further remand is warranted in this case.  Specifically, the Board again notes that this claim was previously remanded in April 2011 for further development, to include a VA examination to assess the Veteran's current level of severity of this disability.  Two VA examinations were conducted on appeal, in November 2011 and May 2013.  Based on the November 2011 examination report, a September 2012 VA rating decision increased the Veteran's evaluation for his service connected PTSD to 70 percent, from July 17, 2011.  A Supplemental Statement of the Case was issued in September 2012.  Subsequent to that, a review of the Veteran's virtual file shows that he underwent a further VA PTSD examination on May 17, 2013.  A May 31, 2013 rating decision was issued that continued the Veteran's evaluation for this disability; however, a review of the Veteran's physical and virtual file shows no indication that a Supplemental Statement of the Case was issued following this further VA examination.  The Board therefore has no choice but to remand this claim again, in order that a further Supplemental Statement of the Case might be issued to the Veteran prior to the case being returned to the Board.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran and request that he provide the names and addresses of any health care providers who have recently treated him for PTSD.  After obtaining any necessary releases, please associate all identified records with the Veteran's claims file, to include any VA or Vet Center PTSD treatment records dated from 2012 to the present.

2. After taking any further action it deems necessary, the RO should then readjudicate the Veteran's claim of entitlement to an increased rating for PTSD.  If any benefits sought on appeal remain denied, VBA MUST provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


